Case 3:20-cv-10820-RHC-RSW ECF No. 13 filed 09/30/20                PageID.83     Page 1 of 2




                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


REZA RAJABI,

              Plaintiff,
v.                                                        Case No. 20-10820

CITY OF YPSILANTI.,

              Defendant.
                                                /

     OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR EXTENSION AND
                     INVOLUNTARILY DISMISSING CASE

        On July 23, 2020, the court granted Defendant’s motion for a more definite

statement and ordered Plaintiff Reza Rajabi to file an amended complaint by August 15,

2020. In that order, the court noted that Plaintiff had failed to file a response to

Defendant’s motion and specifically warned Plaintiff that his failure to file an amended

complaint complying with the court’s order would “result in the involuntary dismissal of

this case” for lack of prosecution. (ECF No. 11, PageID.79.)

        Plaintiff failed to file an amended complaint by the established deadline but now

files a motion seeking an extension of time to file an amended complaint because he

wants to travel to Iran and sell one of his kidneys to raise additional funds so he can hire

an attorney. (ECF No. 12, PageID.80.) Under Federal Rule of Civil Procedure 6(b)(1),

extensions of time should be granted only when “good cause” exists. Plaintiff’s

impractical and inadvisable fundraising scheme does not constitute good cause for the

requested extension so this motion will be denied. Even if Plaintiff had a speedy and

definite source to obtain funds, there is no guarantee that Plaintiff would be able to find
Case 3:20-cv-10820-RHC-RSW ECF No. 13 filed 09/30/20                                          PageID.84   Page 2 of 2




an attorney willing to pursue his case. Plaintiff’s extension would result in an inordinate

delay in this case for an uncertain result.

           The deadline for Plaintiff to file an amended complaint has now passed without

Plaintiff filing an amended complaint. Therefore, pursuant to the court’s July 23, 2020

order, the case will be dismissed for lack of prosecution under Federal Rule of Civil

Procedure 41(b) and Eastern District of Michigan Local Rule 41.2.

Accordingly,

           IT IS ORDERED that Plaintiff’s motion for an extension of time (ECF No. 12) is

DENIED

           IT IS FURTHER ORDERED that the case is DISMISSED.



                                                                       s/Robert H. Cleland         /
                                                                       ROBERT H. CLELAND
                                                                       UNITED STATES DISTRICT JUDGE

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, September 30, 2020, by electronic and/or ordinary mail.

                                                                       s/Lisa Wagner               /
                                                                       Case Manager and Deputy Clerk
                                                                       (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C1 ORDERS\20-10820.RAJABI.involuntary.dismissal.HEK.AB.docx




                                                                                 2
